Dismissed and Opinion Filed February 19, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01367-CV

                             IN THE INTEREST OF Z.B., a child

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-10-103-X

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       By letter dated December 9, 2014, the Court raised a question concerning its jurisdiction

over this appeal. Specifically, the orders appellant identified in her notice of appeal as the orders

she wished to appeal were the trial court’s October 20, 2014 temporary orders in this suit

affecting the parent-child relationship. To date appellant has not responded to the Court’s

jurisdictional inquiry. Accordingly, we address our jurisdiction sua sponte, as we must. M.O.

Dental Lab. v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam).

       This court may entertain appeals only from final judgments or interlocutory orders

authorized by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Tex. R.

App. P. 28.1(a). Pursuant to the Family Code, temporary orders cannot be appealed. TEX. FAM.

CODE ANN. § 105.001(e). Absent an appealable interlocutory order or final judgment, this court

has no jurisdiction over this appeal. See Ogletree v. Matthews, 262 S.W.3d 316, 319 n. 1 (Tex.

2007); Lehmann, 39 S.W.3d at 195; Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893,
895 (Tex. 1966). For that reason, this appeal is dismissed for lack of jurisdiction. See Tex. R.

App. P. 42.3(a).




141367F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF Z.B., a child                    On Appeal from the 305th Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01367-CV                                  Trial Court Cause No. JD-10-103-X.
                                                    Opinion delivered by Chief Justice Wright.
                                                    Justices Lang-Miers and Stoddart
                                                    participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

      It is ORDERED that appellee DALLAS COUNTY CHILD PROTECTIVE SERVICES
recover its costs of this appeal from appellant ANGELINA BRASHEAR AKA ANGELINA
MARIE RICHARDSON


Judgment entered this 19th day of February, 2015.




                                             –3–